DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2022 has been entered.
 
2. 	Claims 1 – 4 and 6 – 9 are pending in the application.

Claim Analysis
3.	Summary of Claim 4:
A method for releasing a fragrance alcohol, a phenol or a phenol derivative, 

comprising reacting a fragrance precursor of the following formula (1) with a microorganism in a microbial culture,


    PNG
    media_image1.png
    116
    237
    media_image1.png
    Greyscale


wherein R1 represents a hydrogen atom, an alkyl group having a carbon number of 1 to 12, a hydroxy group, a methoxy group or an ethoxy group; R2 represents a single bond, an alkylene group having a carbon number of 1 to 2, which may have a substituent, or a vinylene group which may have a substituent; and R3 represents a residue resulting from removal of one hydrogen atom of a hydroxy group from a fragrance alcohol having a carbon number of 5 to 20 or a phenol which may have a substituent, 

wherein the microorganism is one or more species selected from the group consisting of Bacillus subtilis and Moraxella osloensis,

an amount of the microorganism in the microbial culture is from 103 to 1012 cfu/mL,

and a mass of the fragrance precursor at the time of mixing with the microbial culture is from 0.01 to 10 mg per 1 mL of the microbial culture.

 



Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson, et al. (US Patent 6,207,857 B1) as listed on the IDS dated 3/24/2020 in view of Taneja et al. (US Patent 6,787,674 B1).

	Regarding claim 4, Anderson et al. teach precursor compounds of the formula I:


    PNG
    media_image2.png
    85
    155
    media_image2.png
    Greyscale

wherein the precursor compounds are for organoleptic and antimicrobial compounds generated in the presence of skin bacteria (Abstract), wherein R1 represents the residue of the enol form of an aldehyde or ketone, X is a saturated bivalent hydrocarbon residue with a straight chain with 1 or 2 carbon atoms or a phenyl ring, R2 is a saturated or unsaturated, substituted or unsubstituted carbocyclic or heterocyclic residue or --COOY, wherein Y is a metal atom or R3, and R3 is the residue of an alcohol or phenol or has the same definition as R1 and is the same or different as R1, n is 0 or 1, wherein if R1 is a 3-phenyl propanal derivative optionally substituted by a methyl group in position 2, the phenyl ring has at least one substituent, and if R1 is a 2-phenyl ethanal derivative, the phenyl ring has at least one substituent (claim 1), wherein in a preferred embodiment the compound phenyl acetic acid 2-methyl-undec-1 enyl ester corresponds to the following formula:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Thereby reading on the fragrance precursor as required by the instant formula (I). Anderson et al. teach the method of releasing aldehydes, ketones, lactones and/or alcohols having organoleptic and/or antimicrobial activity upon cleavage when reacted with skin bacteria (col. 3 lines 45-55). Anderson et al. further teach the Axilla bacteria cultures containing 0.1% or more of the precursors were incubated and the presence of the corresponding fragrance was in each case detected by headspace-GC techniques (Example 10) thereby reading on the “microbial culture” as required by the instant claim. Anderson et al. teach the fragrance precursor is reacted with skin bacteria (Abstract, col. 3 line 47) thereby reading on a microorganism. 
	Anderson et al. do not particularly teach the fragrance precursor are reacted with the microorganisms selected from the group consisting of Bacillus subtilis and Moraxella osloensis.
Taneja et al. teach essential oils and their anti-microbial/anti-bacterial activity (Abstract). Taneja et al. teach the essential oils possess in vitro anti-microbial activity against gram positive bacteria Staphylococcus aureus and Bacillus subtilis (col. 3 lines 4-5 and Table 2). As such, Taneja offer the motivation of using essential oils against the gram positive bacteria bacillus subtilis; because Taneja et al. demonstrate that essential oils with anti-microbial activity against one type of gram positive bacteria will be effective against different types of gram positive bacteria. Therefore it would have been obvious to one of ordinary skill in the art to react the fragrance precursor of Anderson et al. with the gram positive bacteria bacillus subtilis instead of the Staphylococcus aureus (which is found in the skin bacteria as disclosed by Anderson et al.) thereby arriving at the claimed invention.
	
Anderson et al. are further silent on the amount of the microorganism in the culture and the amount of the fragrance precursor at the time of mixing with the culture.
However, Anderson et al. teach the odor of the corresponding fragrance is detected after contact with the Axillary bacteria culture (Example 10). As such, the amount of microorganism in the culture and fragrance precursor contacted with the culture will affect the resulting smell of the final product. Therefore, the amounts of microorganism in the culture and the amount of fragrance precursor contacted with the culture can be optimized to reach the desired fragrance character via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.


Response to Arguments
5.	Applicant’s arguments, see p. 1-2, filed 12/8/2022, with respect to the rejection of claim 4 over Anderson in view of Frankenbach, et al. under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, and in light of the amendment, a new ground of rejection is made under 103 over Anderson in view of Taneja, et al. as set forth above.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763